ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Hildreth on 08/11/2022.

Claims 1-2, 7-8, 10-13, 15-16 and 19 have been amended to:

1.	(Currently Amended) An internal combustion engine, comprising:
	a cylinder head;
	a piston; and
	an engine block having a liner bore and a cylinder liner countersunk into the liner bore, wherein a first annular coolant channel having a channel top end and a channel bottom end is formed between the liner bore and the cylinder liner, wherein the liner bore includes a liner bore ridge that protrudes from that is recessed into the liner bore so as to form a widest portion of the first annular coolant channel near the channel bottom end;
	the cylinder liner comprising:
		a cylindrical body having a central longitudinal axis,
		a cylinder bore housing the piston, the piston slideably received within the cylinder bore for reciprocating between a top dead center position and a bottom dead center position along the central longitudinal axis;
		an annular ridge that protrudes radially outward from the cylindrical body relative to the central longitudinal axis, wherein the liner bore ridge protrudes radially toward the annular ridge,
		a top end having an annular flange, and
		a first cylindrical section of the cylindrical body spanning a length between the annular ridge and the annular flange, the first annular coolant channel being formed between a portion of the liner bore that includes the liner bore groove and the first cylindrical section,
	wherein the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position.

2.	(Currently Amended) The internal combustion engine of claim 1, wherein the top dead center position of the piston is directly above the liner bore groove 

7.	(Currently Amended) The internal combustion engine of claim 6, wherein there is no external seal between the cylinder liner and the liner bore above the channel top end.

8.	(Currently Amended) The internal combustion engine of claim 1, wherein the annular flange of the cylinder liner is at least partially positioned lower than a surface of a deck of the engine block 

10.	(Currently Amended) The internal combustion engine of claim 9, wherein the cylinder liner , -talk of coolant between the first annular coolant channel and the second annular coolant channel.

11.	(Currently Amended) The internal combustion engine of claim 9, wherein the top dead center position of the piston is closer to the top end of the cylinder liner than the annular ridge of the cylinder liner.

12.	(Currently Amended) The internal combustion engine of claim 9 position of the piston is above the annular ridge of the cylinder liner, and closer to the annular flange than the annular ridge.

13.	(Currently Amended) An internal combustion engine, comprising:
	a cylinder head;
	a piston; and
	an engine block having a liner bore and a cylinder liner positioned within the liner bore, wherein a first annular coolant channel having a channel top end and a channel bottom end is formed between the liner bore and the cylinder liner, and a second annular coolant channel is formed between the liner bore and the cylinder liner[[,]] at a location beneath the first annular coolant channel, wherein the liner bore includes a liner bore ridge that protrudes from and a liner bore groove that is recessed into liner bore so as to form a widest portion of the first annular coolant channel near the channel bottom end;
	the cylinder liner comprising:
		a cylindrical body having a central longitudinal axis,
		a cylinder bore housing the piston, the piston slideably received within the cylinder bore for reciprocating between a top dead center position and a bottom dead center position along the central longitudinal axis;
		an annular ridge that protrudes radially outward from the cylindrical body relative to the central longitudinal axis, wherein the liner bore ridge protrudes radially toward the annular ridge, and wherein the liner bore ridge and the annular ridge are provided between the first annular coolant channel and the second annular coolant channel;
		a top end having an annular flange;
		a first cylindrical section of the cylindrical body spanning a length between the annular ridge and the annular flange, wherein the first annular coolant channel is formed between a portion of the liner bore that includes the liner bore groove and the first cylindrical section; and
		a second cylindrical section of the cylindrical body, wherein the annular ridge separates the first cylindrical section and the second cylindrical section, and wherein the second annular coolant channel is formed between the liner bore and the second cylindrical section;
	wherein the annular ridge forms an interface with the liner bore ridge, wherein the interface is configured to allow cross-talk of coolant between the first annular coolant channel and the second annular coolant channel, and
	wherein the channel [[a]] top end the [[a]] top dead center position of the piston.

15.	(Currently Amended) The internal combustion engine of claim 13, wherein the annular flange is configured to form a sealing interface with an upward facing shoulder the 

16.	(Currently Amended) A cooling system for an internal combustion engine, the cooling system comprising:
	a water pump;
	an oil cooler in fluid communication with the water pump; and
	an engine block and cylinder head assembly, the engine block and cylinder head assembly comprising:
		a cylinder head;
		a piston; and
		an engine block having a liner bore and a cylinder liner countersunk into the liner bore, wherein a first annular coolant channel having a a so as to form a widest portion of the first annular coolant channel near the channel bottom end;
	wherein the cylinder liner comprises:
		a cylindrical body having a central longitudinal axis,
		a cylinder bore housing the piston, the piston 
		a top end having an annular flange;
		a first cylindrical section of the cylindrical body;
		a second cylindrical section of the cylindrical body; and
		an annular ridge that protrudes radially outward from the cylindrical body relative to the central longitudinal axis and separates the first cylindrical section and the second cylindrical section, wherein:
		the first cylindrical section of the cylindrical body spans a length between the annular ridge and the annular flange,
		the first annular coolant channel is formed between a portion of the liner bore that includes the liner bore groove and the first cylindrical section, and
		the 

19.	(Currently Amended) The cooling system of claim 18, wherein the engine block includes a recessed area with an upward facing shoulder, wherein:
	the annular flange of the cylinder liner forms a sealing interface with the upward facing shoulder,
	the liner bore groove is provided between the recessed area and the liner bore ridge,
	the annular ridge of the cylinder liner forms an interface with the liner bore ridge, and
	the interface between the annular ridge and the liner bore ridge has a gap configured to allow cross-talk between the first annular coolant channel and the second annular coolant channel.

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach an internal combustion engine and/or a cooling system for an internal combustion engine that is configured such that the liner bore includes a liner bore ridge that protrudes from the liner bore and a liner bore groove that is recessed into the liner bore so as to form a widest portion of the first annular coolant channel near the channel bottom end, and such that the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position in combination with the other claim limitations.
The closest prior art of record with respect to the provision of having a corresponding channel top end defined between the liner bore of an engine block and a cylinder liner such that the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position is that of US 20060219192 A1 (Rasmussen) [see Fig. 3]. However, the annular coolant channel formed per Rasmussen has a substantially different shape [e.g., non-cylindrical] than that of the first annular coolant channel claimed.
The closest prior art of record with respect to the general arrangement of the first and second annular coolant channels is that of US 5402754 (Gunnarsson), such that Gunnarsson (Fig. 1) teaches comparable first and second annular coolant channels (50, 52) that are partially defined by generally cylindrical portions of the cylinder liner, and such that an annular ridge and liner bore ridge interface (54) is defined so as to separate the first and second annular coolant channels while still allowing cross-talk of coolant therebetween (see Fig. 1). However, Gunnarsson fails to disclose exactly where the top dead center position of the piston will be with respect to the channel top end, and more importantly, Gunnarsson fails to teach wherein the liner bore includes a liner bore groove that is recessed into the liner bore so as to form a widest portion of the first annular coolant channel near the channel bottom end.
The closest prior art of record with respect to the general shape of the claimed first annular coolant channel is that of US 4244330 (Baugh), such that Baugh (Fig. 1) teaches a first annular coolant channel (24) having the same general shape as that of the first annular coolant channel claimed (see Fig. 1). However, Baugh explicitly discloses that the internal combustion engine is configured such that the top dead center position of the piston is defined at the upper limit (14), and to this extent, Baugh fails to teach wherein the channel top end is configured to be closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position.
In view of the aforementioned prior art teachings, there is no reasonable way to modify the aforementioned prior art internal combustion engine/cooling system configurations without going against the principle(s) of the prior art inventions [e.g., such modification(s) would include either modifying the shape(s) of the coolant channel(s) in a way that would go against the intended cooling profile for the internal combustion engine, and/or require substantially lowering the top dead center position of the piston, which would similarly go against the intended cooling and/or combustion profile for the internal combustion engine].
As such, the claimed invention(s) may be regarded as a novel and inventive internal combustion engine and/or cooling system for an internal combustion engine, such that said invention(s) enable(s) a distinct cooling profile for the internal combustion engine [e.g., the shape(s) defining the coolant channel with respect to the top dead center position of the piston will enable a distinct cooling profile for the internal combustion engine].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747